Citation Nr: 1404129	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-35 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tuberculosis.  

2.  Entitlement to service connection for a knee disability.    

3.  Whether new and material evidence has been received to reopen a claim of service connection for a head injury and a cyst on the brain, and if so, whether service connection is warranted.     

4.  Whether new and material evidence has been received to reopen a claim of service connection for fungus on the fingernails and toenails and if so, whether service connection is warranted.     

5.  Whether new and material evidence has been received to reopen a claim of service connection for shin splints and heel spurs, and if so, whether service connection is warranted.     

6.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss and if so, whether service connection is warranted.     

7.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disability and if so, whether service connection is warranted.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to July 1970 and from November 1970 to November 1973.  He served in the Republic of Vietnam from June 1965 to July 1966.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Houston, Texas.  A July 2009 decision determined that new and material evidence had not been received to reopen the claim for service connection for a lumbar spine disability.  A January 2010 decision denied entitlement to service connection for a knee disability and tuberculosis and determined that new and material evidence had not been received to reopen the claims for service connection for a head injury and cyst on the brain, nail fungus, shin splints, and hearing loss.  In the July 2010 statement of the case, the RO determined that new and material evidence has been received to reopen the claim for service connection for a lumbar spine disability and denied the claim on the merits.  In the July 2010 statement of the case, the RO determined that new and material evidence has been received to reopen the claim for service connection for a lumbar spine disability and denied the claim on the merits.

Before reaching the merits of the claim for service connection for hearing loss and a lumbar spine disability, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The Veteran appeared before the undersigned at a Board hearing in September 2013 at the RO.  A transcript of that hearing is of record.   

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

In October 2012, the Board received additional medical evidence from the Veteran and his attorney with a waiver of agency of original jurisdiction consideration pursuant to 38 C.F.R. § 20.1304.  In November 2013, the Board and/or VA received additional medical evidence and a Social Security Administration award letter from the Veteran and his attorney without a waiver of agency of original jurisdiction consideration pursuant to 38 C.F.R. § 20.1304.  However, this medical evidence had been previously submitted with a waiver and the award letter was not pertinent to any of the claims decided below.  Thus, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).  

The issue of service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran performed parachute jumps and was exposed to acoustic trauma in active service and he engaged in combat with the enemy while serving in Vietnam.    

2.  A positive PPD (purified protein derivative of tuberculin) skin test is not a disability subject to service connection; there is no evidence that the Veteran experiences any current disability as a result of his in-service positive TB tine test; active tuberculosis was not diagnosed in active service; active tuberculosis did not manifest within three years of service discharge; and the Veteran does not have current active tuberculosis. 

3.  No disease or chronic symptoms of degenerative joint disease of the knees or other knee disability were manifested during active service and the Veteran did not continuously manifest symptoms of degenerative joint disease of the knees or other knee disability in the years after service.  

4.  The Veteran's degenerative joint disease of the knees first manifested many years after active service, is not caused by any in-service event or injury, and is not related to active service.  

5.  Service connection for residuals of a head injury and cyst on the brain was denied by the RO in a July 2008 decision.  The Veteran did not appeal this decision and it became final.

6.  The evidence received since the July 2008 decision is either cumulative or, in conjunction with previously considered evidence, does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for residuals of a head injury and cyst on the brain.   

7.  The claim to reopen service connection for fungus of the fingernails and toenails was denied by the RO in a July 2008 decision.  The Veteran did not appeal this decision and it became final.

8  The evidence received since the July 2008 decision is not cumulative, and in conjunction with previously considered evidence, does relate to an unestablished fact of chronic symptoms and nexus that is necessary to substantiate the claim for service connection for fungus of the fingernails and toenails.   

9.  Fungus of the fingernails and toenails first manifested in active service and has continued since that time.  

10.  The claim to reopen service connection for shin splints and heel spurs was denied by the RO in a July 2008 decision.  The Veteran did not appeal this decision and it became final.

11.  The evidence received since the July 2008 decision is either cumulative or, in conjunction with previously considered evidence, does not relate to an unestablished fact of current diagnosis or nexus to service that is necessary to substantiate the claim for service connection for shin splints and heel spurs.  

12.  The claim to reopen service connection for bilateral hearing loss was denied by the RO in a July 2008 decision.  The Veteran did not appeal this decision and it became final.

13.  The evidence received since the July 2008 decision is not cumulative and when it is considered with previously considered evidence, it relates to an unestablished fact of current diagnosis or nexus to service that is necessary to substantiate the claim for service connection for bilateral hearing loss.  

14.  No disease or chronic symptoms of bilateral hearing loss were manifested during service, the Veteran had normal hearing in both ears upon service separation in October 1973, and he did not continuously manifest symptoms of hearing loss in the years after service. 

15.  Bilateral hearing loss first manifested over 30 years after active service, is not caused by any in-service event or injury, and is not related to active service to include noise exposure in active service.  

16.  The claim to reopen service connection for a back disability was denied by the RO in a July 2008 decision.  The Veteran did not appeal this decision and it became final.

17.  The evidence received since the July 2008 decision is not cumulative and when it is considered with previously considered evidence, it relates to an established fact of current diagnosis or nexus to service that is necessary to substantiate the claim for service connection for a lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tuberculosis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a knee disability to include degenerative joint disease of the knees are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


3.  The July 2008 decision to deny reopening the claims for service connection for residuals of a head injury and cyst on the brain, fungus on the fingernails and toenails, shin splints and heel spurs, a lumbar spine disability, and bilateral hearing loss is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1103, 20.1104 (2013). 

4.  The evidence received subsequent to the July 2008 decision is not new and material to reopen service connection for residuals of a head injury and cyst on the brain.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 

5.  The evidence received subsequent to the July 2008 decision is not new and material to reopen service connection for shin splints and heel spurs.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).

6.  The evidence received subsequent to the July 2008 decision is new and material and the claim for service connection for fungus on the fingernails and toenails is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 

7.  The criteria for service connection for fungus of the fingernails and toenails are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 

8.  The evidence received subsequent to the July 2008 decision is new and material and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 

9.  The criteria for service connection for bilateral hearing loss are not met.  338 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 

10.  The evidence received subsequent to the July 2008 decision is new and material and the claim for service connection for a lumbar spine disability is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided notice letters to the Veteran in September 2009 and December 2009, prior to the initial adjudication of the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  In October 2009 and December 2009, the Veteran informed the RO that he had no additional information or evidence to submit in support of his claims.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The September 2009 and December 2009 letters notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran that the bases for previous denials of service connection claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The Veteran submitted private treatment records in support of his claims including records from C.F. Orthopedics, C.C. Pain Clinic and Surgery Center, Dr. Aul, Dr. Williams, Dr. Fisher, Dr. Lewis, and Dr. Covarrubias.  The Board finds that the RO made all reasonable efforts to obtain the private records identified by the Veteran.  VA treatment records dated from 2006 to 2009 and in April 2012 are associated with the claims file.  In October 2009 and December 2009, the veteran indicated that he had no additional information or evidence to submit in support of his claims.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.

VA examinations of the claimed lumbar spine and knee disabilities, the claimed residuals of a head injury and cyst on the brain, and the claimed hearing loss were conducted in 2009 and 2010.  Medical opinions were obtained as to the nature and etiology of the claimed disabilities.  The VA examinations were conducted by VA physicians and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that the Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board does observe that the Veteran has not been afforded a VA examination in connection with the application to reopen the claim for service connection for shin splints and heel spurs; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

VA did not provide a VA examination for the claimed fungus of the toenails and fingernails.  The Board, however, finds that a medical examination is not necessary in light of the favorable decision below.  

VA did not provide a VA examination for the claimed tuberculosis.  The Board, however, finds that a medical examination is not necessary to decide the merits of the claims and the low threshold under McLendon has not been met.  38 U.S.C.A. § 103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that such a VA examination and medical opinion are not necessary because, as will be discussed in detail below, the weight of the evidence shows that there is no competent evidence of a current diagnosis or persistent or recurrent symptoms of the claimed active tuberculosis and there is sufficient competent medical evidence on file for VA to make a decision on the claims. 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the July 2012 hearing, the Veteran was assisted by a representative.  The undersigned acting VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2013).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, tuberculosis, arthritis, and organic diseases of the nervous system to include sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis or sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection will be presumed for tuberculosis if manifest to a compensable degree within three years after discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).

Evidence of activity on comparative study of x-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by § 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  38 C.F.R. § 3.371(a) (2013).  A diagnosis of pulmonary tuberculosis will be acceptable only when provided in: (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the Veteran and where the diagnosis is confirmed by acceptable clinical, x- ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374 (2013).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). 

The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2013). 

If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

Initially, the Board finds that the Veteran is a combat veteran and is entitled to the application of 38 U.S.C.A. § 1154(b).  Service records show that the Veteran served in Vietnam from June 1965 to July 1966.  His military specialty occupations were field artillery and gunner.  Service records do not show any badges, medals, or awards indicative of combat.  However, the service records document that the Veteran participated in five campaigns and counteroffensives against the enemy while serving in Vietnam.  The Veteran also reported coming under enemy mortar attack and firing artillery upon the enemy.  The Board finds that this is sufficient evidence to find that the Veteran engaged in combat with the enemy.  The provisions of 38 U.S.C.A. § 1154(b) will be applied and considered when appropriate.      

Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette, 82 F.3d at 392.  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154 (b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464(1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507(1995). 

Entitlement to service connection for tuberculosis

The Veteran contends that service connection is warranted for tuberculosis because he had a positive tine test and underwent INH treatment in service.  The Veteran's service treatment records indicate that in January 1971, the Veteran underwent a tine test and the reaction was positive.  It was noted that the Veteran did not have weight loss or night sweats.  A tine test was positive in May 1971.  A June 1971 service treatment record from a tuberculosis clinic indicates that the Veteran was completely asymptomatic.  X-ray examination of the chest was negative.  The Veteran was placed on INH therapy for three months.  A September 1971 tuberculosis clinic service record indicates that the Veteran had no complaints and his weight was stable.  The INH therapy was continued for three months.  A December 1971 tuberculosis clinic record notes that the Veteran reported no problems and was asymptomatic.  Records dated in February 1972 and March 1972 indicate that chest x-ray examination was normal.  A June 1972 service treatment record from the tuberculosis clinic indicates that the Veteran reported that he felt well.  An October 1973 separation examination report indicates that examination of the lungs was normal.  Chest x-ray was negative.  There is no competent and credible evidence that establishes that the Veteran had a diagnosis of active tuberculosis in service.  

There is no competent and credible evidence that establishes that the Veteran has a current diagnosis of active tuberculosis.  The Veteran has not identified or submitted any medical evidence establishing a current diagnosis of active tuberculosis in active service or at any time after active service.  The VA and private treatment records associated with the record do not document a diagnosis of active tuberculosis.  There is no mention of this disease in the active medical history or past medical history. 

Additionally, a positive tuberculosis tine test and elevated enzymes are not disabilities subject to service connection.  Rather, such are a test result.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999). 

In the instant case, the Board finds that there is no competent and credible evidence which establishes a current diagnosis of active tuberculosis.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the evidence is found to preponderate against the claim that the Veteran has a current diagnosis of active tuberculosis that was incurred in service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, the claim of service connection for active tuberculosis is denied.

Entitlement to service connection for a knee disability.  

The Veteran contends that he has current knee disabilities due to parachute jumps in active service.  At the September 2013 hearing before the Board, the Veteran stated that he made at least 40 parachute jumps in service.  See Board Hearing Transcript, pages 4 and 5.  He stated that when he was stationed in Fort Bennning, his legs hurt and his knees hurt later on.  Hearing Transcript, pages 15 and 16.  The Veteran indicated that he did not undergo treatment for the knee disabilities for 10 years after service.  Hearing Transcript, page 28.  The Veteran asserts that the parachute jumps caused his knee disability.   Hearing Transcript, page 38.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current bilateral knee disability currently diagnosed as bilateral osteoarthritis did not manifest in service or to a compensable degree within one year of service separation and is not otherwise related to active service.  The Board finds the weight of the competent and credible evidence shows that while the Veteran made parachute jumps in active service and he had intermittent complaints of pain in the knees, he did not have chronic and continuous knee symptoms in active service and in the years after active service, and the current bilateral knee disability is not medically related to active service.  

There is competent evidence of a current knee disability.  The August 2010 VA examination report shows a diagnosis of bilateral knee osteoarthritis.  

There is competent and credible evidence that the Veteran experienced intermittent symptoms of knee pain in service.  The Veteran is competent to describe observable symptoms such knee pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person is competent to testify as to firsthand events such as parachuting.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  Service records show that the Veteran was awarded a Parachute Badge.  As noted below, the service treatment records document intermittent complaints of knee pain.  The Veteran does not allege that he injured his knees in combat service.  

Service treatment records show that in January 1965, the Veteran reported having pains in the knees.  It was noted that the Veteran had pain in both anterior tibial areas made worse by physical training and running.  The impression was fatigue at the anterior tibial groups bilateral.  The April 1970 separation examination for the first period of service shows that the Veteran reported having a giving sensation and soreness in his right knee with prolonged standing.  Physical examination of the lower extremities was normal.  The November 1970 enlistment examination for the second period of service indicates that physical examination of the lower extremities was normal.  The service treatment records for the second period of service shows that the Veteran did not report or seek treatment for any knee symptoms or disabilities.  The October 1973 separation examination report indicates that that examination of the lower extremities was normal.  

The Veteran filed a claim for disability compensation in January 1974 but did not report or file a claim for a bilateral knee disability.  The private medical records dated from 1990 to 2002 do not show any complaints or treatment of a bilateral knee disability.  The first evidence of knee symptoms are in VA treatment records dated in May 2003; the Veteran reported having knee pain.  Arthralgia of the knees was diagnosed in November 2003.  The earliest diagnosis of degenerative joint disease of the knees is in 2006, although this diagnosis does not appear to be substantiated by x-ray evidence.  The Veteran filed an initial claim for service connection for a bilateral knee disability in August 2009.  The earliest x-ray evidence of osteoarthritis of the knee is in August 2010, upon the VA examination.  

Review of the record shows that there is no evidence of treatment for the claimed bilateral knee disability from 1973 until 2003, when the Veteran sought treatment at VA for knee pain.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Veteran was afforded a VA orthopedic examination in August 2010.  The VA examiner reviewed the claims file and the Veteran's medical history pertinent to the knees, considered the Veteran's lay statements concerning the knees, and examined the Veteran.  The VA examiner noted that the Veteran reported having multiple minor injuries to the knees while in active service and gradually worsening knee pain.  The Veteran reported that he treated the knee pain with nonsteroidal anti-inflammatory drugs and activity limitations.  The Veteran reported having symptoms of pain, stiffness, weakness, decreased speed of joint motion, swelling, and tenderness in the knees.  Physical examination revealed crepitus, grinding, and subpatellar tenderness of the knees.  Range of motion of the left knee was zero degrees to 110 degrees and range of motion of the right knee was zero degrees to 115 degrees.  X-ray examination revealed bilateral osteoarthritis.   

The VA examiner opined that the claimed bilateral knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner provides a rationale for this conclusion.  The VA examiner stated that the bilateral knee condition was normal age-related degenerative changes.  The examiner noted that the Veteran was seen for minor knee ailments in service but no major conditions were identified.  The examiner further noted that the Veteran was able to work in a job that required strenuous physical activity until 2006 when he stopped due to his back.   

The Board finds the 2010 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA physician reviewed the claims folder including the service treatment records and the Veteran's medical history, and examined the Veteran before rendering the medical opinion.  The VA physician specifically addressed the service treatment records showing treatment of the knees in service and considered such findings when rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez, 22 Vet. App. 295, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  

The Veteran submitted medical opinions in support of his claim.  In treatment records dated in October 2010 and November 2010, Dr. R.L., the Veteran's orthopedist, opined that the exposure to trauma the Veteran sustained to both his knees in service in the military with his occupational specialty as an airborne jumper has resulted in bilateral traumatic arthritis with more severe involvement in the right knee.  The Board does not question Dr. R.L.'s competence and expertise as an orthopedist; however, his medical opinion has limited probative value because the opinion is too vague and does not appear to be based upon sufficient facts.  It does not appear that Dr. R.L. considered the service treatment records or the period of 30 years after service when the Veteran did not have any knee complaints.  For these reasons, the Board finds Dr. R.L.'s medical opinion to have limited probative value and is outweighed by the August 2010 VA medical opinion.  As noted above, the VA examiner who conducted the August 2010 examination reviewed the claims folder and considered all pertinent medical evidence before rendering an opinion as to the etiology of the knee disorder.    

In a January 2004 statement, a physician assistant from C.F. Orthopedics stated that she felt that due to the fact that the Veteran has been parachuting for many years, this could have advanced the progression of the osteoarthritis and joint pain as well as exacerbated his symptoms though she could not say that the pain was only due to his parachuting.  The Board does not question the physician assistant's competence and expertise; however, the medical opinion has limited probative value because the opinion is too vague and does not appear to be based upon sufficient facts.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, it does not appear that the physician assistant considered the service treatment records or the period of 30 years after service when the Veteran did not have any knee complaints.  For these reasons, the Board finds the physician assistant's medical opinion to have limited probative value and is outweighed by the August 2010 VA medical opinion.  

The Veteran himself has made general assertions that the osteoarthritis of the knees is related to active service, specifically the parachute jumps in service and the trauma to the body caused by these jumps.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain and firsthand events such as parachuting.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  A diagnosis of arthritis requires clinical or diagnostic testing such as x-ray examination.  There is no x-ray evidence of arthritis of the knees until over 30 years after service separation.  Additionally, an opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis, and would involve objective clinical testing that the Veteran is not competent to perform.  The Board finds that the Veteran's lay statements are outweighed by the VA medical opinion dated in August 2010.  

The Board finds the weight of the competent and credible evidence shows that the osteoarthritis of the knees did not manifest in service or within one year of service separation and is not related to active service.  The Board finds that there is competent and credible evidence of intermittent symptoms of knee pain in service and examination of the knees was normal upon service separation in 1970 and 1973.  There is no competent and credible evidence of continuous knee symptoms from 1973 to 2003, a period of almost 30 years.  The Board finds the weight of the competent and credible evidence shows that the osteoarthritis of the knee did not manifest in service or within one year of service separation, and was first detected upon x-ray examination in 2010.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) and 38 C.F.R. § 3.303(b) is not warranted.  Finally, the Board finds that the weight of the evidence demonstrates that osteoarthritis of the knees is not caused by any in-service event or injury including parachute jumps and is not medically related to service, but is due to the normal aging process.  For the reasons and bases, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for osteoarthritis of the knee including as a presumptive disease and on a direct basis, and the claim must be denied.

Whether new and material evidence has been received to reopen claims of service connection for residuals of a head injury and a cyst on the brain, shin splints and heel spurs, fungus on the fingernails and toenails, bilateral hearing loss, and a lumbar spine disability.

In this case, the RO issued a decision in July 2008 which denied service connection for residuals of a head injury and cyst on the brain, and determined that new and material evidence has not been received to reopen the claims for service connection for fungus on the fingernails and toenails, shin splints and heel spurs, hearing loss, and a back disability.  The Veteran was notified of the decision, but he did not perfect a timely appeal; therefore, the July 2008 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the July 2008 decision included the Veteran's service treatment records; the 201 personnel file; VA treatment records from Fayetteville and Durham dated in 1990 and 1991, and from November 2003 to June 2007; a June 2008 VA brain examination report; a July 2006 VA psychiatric examination report; a February 2005 VA eye examination report;  June 2006 letter from J.S.R.R.C. and a June 2006 letter from C.U.R.R. concerning the Veteran's claimed stressor events in service; private medical records from C.F. Orthopedics dated from 2001 to 2004; private medical records from Dr. Aul dated from 1991 to 2003; and five lay statement's from the Veteran's friends, family members and acquaintances received in May 2006.  

In October 2008, the Veteran applied to reopen service connection for a lumbar spine disability.  In August 2009, the Veteran applied to reopen service connection for residuals of a head injury and cyst on the brain, nail fungus, shin splints and heel spurs, and hearing loss.  

The evidence received since the last final rating decision dated in July 2008 includes copies of service treatment records; a September 2008 statement from the Veteran's chiropractor; a March 2009 letter from the Veteran to his senator; VA treatment records from Fayetteville dated from March 2007 to June 2009 and in April 2012; a May 2009 VA spine examination report; a May 2009 VA psychiatric examination report; an October 2009 VA eye examination report; an August 2010 VA audiometric examination report; an August 2010 VA knee examination report; A November 2010 VA traumatic brain injury examination report; a November 2008 disability determination from the Social Security Administration (SSA); private records from C.F. Orthopedics dated from 2001 to 2004; an October 2009 Board decision (for another veteran-claimant); private audiometric evaluation reports dated in February 2010 and September 2010; private medical records from Dr. Covarrubias dated in 2010 and 2011; private medical records from Dr. Lewis dated in 2010 and 2011; private medical records from Dr. Fisher dated in September 2010; private medical records from Dr. Williams dated in 2010 and 2011; records from the C.C. Pain Clinic and Surgery Center dated in 2011 and 2012; an award letter from SSA to the Veteran; and the Veteran's testimony at a hearing before the Board in September 2013.    

Analysis: Claim to Reopen Service Connection for Residuals of a Head Injury and a Cyst on the Brain

In the July 2008 decision, the RO denied entitlement to service connection for residuals of a head injury and cyst on the brain on the basis that there was no evidence showing that these disorders were incurred in active service or were caused by injury, disease or other event in active service.  The RO noted that the service treatment records were negative for any evidence of treatment or diagnosis of a head injury or cyst on the brain.  A January 1973 service treatment record notes that the Veteran reported that he fell and hit his head and his head hurt when he coughed.  The impression was upper respiratory infection.  The service treatment records document a fall in May 1973 and the service treatment records document treatment for back pain, not treatment for residuals of a head injury.  The RO also noted that post service VA treatment records document a fall off scaffolding in 1977 which resulted in a possible subdural hematoma.  Post-service treatment records document treatment for post traumatic headaches.  The RO indicated that the Veteran was afforded a VA examination in June 2008 to determine if he had any residuals from the fall in service.  The VA examiner stated that he could not resolve the issue of whether the fall in service caused any of the current residuals without resorting to speculation.  

The Board has reviewed the evidence submitted to the record since the July 2008 decision and finds that new and material evidence has not been received, and the claim for service connection for residuals of a head injury and a cyst on the brain is not reopened.      

The copies of service treatment records and the VA treatment records from Fayetteville dated from March 2007 to June 2007 are not new evidence since this evidence of record at the time of the July 2008 decision and was considered at that time.  This evidence is not new.   

The September 2008 statement from the Veteran's chiropractor; a March 2009 letter from the Veteran to his senator; a May 2009 VA spine examination report; a May 2009 VA psychiatric examination report; an October 2009 VA eye examination report; an August 2010 VA audiometric examination report; an August 2010 VA knee examination report; a November 2008 disability determination from SSA; private records from C.F. Orthopedics dated from 2001 to 2004; an October 2009 Board decision (for another veteran-claimant); private audiometric evaluation reports dated in February 2010 and September 2010; private medical records from Dr. Covarrubias dated in 2010 and 2011; private medical records from Dr. Lewis dated in 2010 and 2011; private medical records from Dr. Fisher dated in September 2010; private medical records from Dr. Williams dated in 2010 and 2011; an award letter from SSA to the Veteran; records from the C.C. Pain Clinic and Surgery Center dated in 2011 and 2012; and the Veteran's testimony at a hearing before the Board in September 2013 are new evidence because this evidence was not part of the record at the time of the July 2008 decision.  

However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of a head injury and a cyst on the brain.  This additional evidence does not address any residual symptoms or disability due to a head injury or a cyst on the brain.  This evidence is not relevant to the service connection claim the Veteran is attempting to reopen but addresses multiple unrelated disabilities.  This evidence is not relevant to the issue on appeal, and therefore it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility that the Veteran has current residuals of a head injury and a cyst on the brain that were incurred in active service or are related to active service.   

The VA treatment records from Fayetteville dated from August 2008 to April 2012 are not new and material evidence.  These records document treatment for migraine headaches and an arachnoid cyst in the left middle fossa and relate these disorders to the post service head injury in 1977.  See the VA treatment records dated in April 2009.  These facts were already established at the time of the July 2008 decision.  The VA treatment records do not address an unestablished fact such as a possible nexus between the residuals of a head injury and active service.    

The November 2010 VA traumatic brain injury examination report is new evidence because this evidence was not part of the record at the time of the July 2008 decision.  However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of a head injury and a cyst on the brain.  The November 2010 examination findings address whether the Veteran has traumatic brain injury and the severity of such disorder.  The examination findings and report does not tend to relate any current traumatic brain injury or other residuals of a head injury to injury or event in active service.  This evidence does not raise a reasonable possibility that the Veteran has current residuals of a head injury and a cyst on the brain that was incurred in active service or is related to active service.  Specifically, there remains no competent and credible evidence tending to show that the Veteran's current residuals of a head injury and cyst on the brain were incurred in service, are related to service, or are associated to injury or other event in service.  Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for residuals of a head injury and cyst on the brain.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The appeal is denied. 

Analysis: Claim to Reopen Service Connection for Shin Splints and Heel Spurs

In a March 2005 decision, the RO denied entitlement to service connection for shin splints and heel spurs on the basis that there was no evidence showing that these disorders were incurred in active service or were caused by injury, disease or other event in active service.  The RO noted that the service treatment records were negative for any evidence of treatment or diagnosis of shin splints or heel spurs.  The service records document complaints of pain in the anterior tibial areas of both legs made worse by physical training and running.  The impression was fatigue of the anterior tibial group, bilateral.  A November 1966 service treatment record indicates that the Veteran sought treatment for pain over the tibia after running.  The impression was fatigue at the tibial muscle group.  The April 1970 separation examination of the lower extremities was normal.  The Veteran had complaints of leg cramps and soreness in the knee.  The October 1973 separation examination report for the second period of service indicate that physical examination of the lower extremities was normal.  The RO indicated that post-service treatment records dated in 1990 showed a diagnosis of a heel spur many years after service.  

As noted, the Veteran sought to reopen the claim for service connection for shin splints and heel spurs in July 2007.  In a July 2008 decision, the RO determined that new and material evidence had not been submitted to reopen the claim.  The Veteran was notified of the decision, but he did not perfect a timely appeal; therefore, the July 2008 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.   

The Board has reviewed the evidence submitted to the record since the July 2008 decision and finds that new and material evidence has not been received, and the claim for service connection for shin splints and heel spurs is not reopened.      

The copies of service treatment records and the VA treatment records from Fayetteville dated from March 2007 to June 2007 are not new evidence since this evidence of record at the time of the July 2008 decision and was considered at that time.  Therefore, this evidence is duplicative and is not new.   

The September 2008 statement from the Veteran's chiropractor; a March 2009 letter from the Veteran to his senator; a May 2009 VA spine examination report; a May 2009 VA psychiatric examination report; an October 2009 VA eye examination report; an August 2010 VA audiometric examination report; an August 2010 VA knee examination report; a November 2008 disability determination from SSA; private records from C.F. Orthopedics dated from 2001 to 2004; an October 2009 Board decision (for another veteran-claimant); private audiometric evaluation reports dated in February 2010 and September 2010; private medical records from Dr. Covarrubias dated in 2010 and 2011; private medical records from Dr. Lewis dated in 2010 and 2011; private medical records from Dr. Fisher dated in September 2010; private medical records from Dr. Williams dated in 2010 and 2011; an award letter from SSA to the Veteran; records from the C.C. Pain Clinic and Surgery Center dated in 2011 and 2012; and the VA treatment records from Fayetteville dated from August 2008 to April 2012 are new evidence because this evidence was not part of the record at the time of the July 2008 decision.  

However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for shin splints and heel spurs.  This additional evidence does not address the claimed shin splints and heel spurs, but addresses multiple unrelated disabilities.  This evidence is not relevant to the issue on appeal, and therefore it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility that the Veteran has current shin splints and heel spurs that were incurred in active service or are related to active service.   

The Veteran's testimony at a hearing before the Board in September 2013 is not new and material evidence.  At the hearing before the Board in September 2013, the Veteran stated that he made at least 40 parachute jumps in service and his legs hurt when he was stationed in Fort Benning.  See Hearing Transcript, pages 3-5, and 15.  He stated that the shin splints started to hurt in service and the heel spurs began in service.  Hearing Transcript, page 28.  The Veteran stated that the jumps in service caused the shin splints.  Hearing Transcript, page 38.  

The Board finds that the assertions that the shin splints and heel spurs began in service and are due to the parachute jumps in service are new but are not material.  The Veteran's statements do not relate to an unestablished fact necessary to substantiate the claim for service connection for shin splints and heel spurs.  This evidence does not raise a reasonable possibility that the Veteran has current shin splints and heel spurs that were incurred in active service or are related to active service.  Further, the Board notes that the Veteran's general statements that he currently has shin splints and heel spurs due to parachute jumps in service are not material evidence.  Lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 (1993); Hickson v. West, 11 Vet. App. 374 (1998).  

Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for shin splints and heel spurs.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The appeal is denied. 

Analysis: Claim to Reopen Service Connection for Fungus on the Fingernails and Toenails

Service connection was previously denied for fungus of the fingernails and toenails in a March 2005 decision because there was no evidence showing that the Veteran had a fingernail or toenail fungus in service and the post service medical records show treatment for fungus of the nails in 1990, which is many years later service.  

As noted, the Veteran sought to reopen the claim for service connection for fungus of the fingernails and toenails in July 2007.  In a July 2008 decision, the RO determined that new and material evidence had not been submitted to reopen the claim.  The Veteran was notified of the decision, but he did not perfect a timely appeal; therefore, the July 2008 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.   

The Board has reviewed the evidence submitted to the record since the July 2008 decision and finds that new and material evidence has been received, and the claim for service connection for fungus of the toenails and fingernails is reopened.  The Board finds that the Veteran's testimony at a hearing before the Board in September 2013 is new and material evidence.  At the hearing before the Board in September 2013, the Veteran stated that he had a fungus after he returned from service in Vietnam.  See Hearing Transcript, page 22.  He stated that his skin was cracking and would pull off and bleed.  Id.  He stated that his nails cracked and broke easily.  Id.   

The Board finds that this evidence is new.  The Veteran described his claimed skin and nail disorder after he returned from Vietnam.  This evidence was not previously considered by the RO in the prior determination and is not duplicative or cumulative of the evidence that was of record at the time of the June 2008 decision.   

The Board also finds that this evidence is material within the meaning of applicable law and regulations because it is probative of the issue at hand, which is whether the Veteran has a current fungus of the fingernails and toenails that was incurred in his period of active duty service.  This evidence, the Veteran's description of the skin and nail fungus, relates to an unestablished fact which is whether he had this claimed disorder in service and whether the symptoms were recurrent after service separation up until the present time.  The Veteran's statements relate to an unestablished fact necessary to substantiate the claim for service connection for fungus of the toenails and fingernails.  This evidence raises a reasonable possibility that the Veteran has had recurrent symptoms of a nail fungus in active service and since active service.   

Thus, the Board finds that the new and material evidence has been received and the claim of service connection for fungus of the toenails and fingernails is reopened.  


Analysis: Service Connection for Fungus of the Fingernails and Toenails

The Veteran contends that he has had a fungus of the fingernails and toenails after he served in Vietnam.  At the hearing before the Board in September 2013, the Veteran stated that he had a fungus after he returned from service in Vietnam.  See Hearing Transcript, page 22.  He stated that his skin was cracking and would pull off and bleed.  Id.  He stated that his nails cracked and broke easily.  Id.  The Veteran is competent to describe observable symptoms such cracking, peeling, or bleeding skin, and cracking or breaking nails.  A lay person is competent to testify as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  Service records show that the Veteran served in Vietnam from June 1965 to July 1966.  His military occupation was field artillery.  

Service treatment records indicate that in July 1973, the Veteran sought medical treatment for peeling skin on the feet and hands.  The Veteran was given Tinactin, foot powder, and Desenex.  The Veteran separated from his second period of service in November 1973.  

The Board finds that there is competent and credible evidence of recurrent symptoms of a fungus of the toenails and fingernails after service separation.  As noted, the Veteran testified at the September 2013 Board hearing that he had cracking and peeling skin and nails after he got back from Vietnam.  A September 1990 private medical record indicates that the Veteran reported having scaling on his feet, hands, and fingernails and he got this overseas with the army and it has persisted for years.  It was noted that the Veteran tried treatment with pills in the past with no relief.  Examination revealed thick, yellow discolored toe nails and fingernails.  There was considerable scaling on the sides and planter feet.  There was a little scaling on the palms of the hands.  The assessment was fungus nails and tinea pedis.  Exeldrerm was prescribed.  

Private treatment records dated from September 1990 to March 1991 show continued treatment for foot fungus.  A June 2001 private medical records notes that the Veteran had scaling on the plantar and sides of the feet and thick yellow nails.  The assessment was foot fungus.  He was prescribed Loproix gel.  

A July 2005 VA treatment record indicates that the Veteran complained of discoloration of toenails and fingernails since Vietnam as per his wife.  The assessment was onychomycosis and dryness of the hands.  In a November 2005 statement, the Veteran indicated that he was in Vietnam for one year and he was in the jungle in wet boots and he came down with a nail fungus. The Veteran stated that he went to different doctors who tried different medications but none have worked.  VA treatment records dated from 2007 to 2009 indicate that onychomycosis was listed as an active problem. 

The Board finds that the evidence is in equipoise on the question of whether the Veteran's current fungus on the fingernails and toenails first manifested in active service or is related to active service.  The service separation examination reports dated in April 1970 and October 1973 do not document a fungus of the fingernails and toenails.  However, there is competent and credible evidence that the Veteran's fungus of the nails began after service in Vietnam and have continued until the present time.  The Veteran's own statements that he has had a nail fungus since service are competent and credible. The Veteran has consistently reported having the nail fungus since service.  He has made many of these statements to health care providers.  The Board finds that the Veteran's statements made in the course of medical treatment to have great probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73(1997).  The Veteran's statements that he has had recurring fungus of the fingernails and toenails are also supported by the service treatment records which show that the Veteran was treated for peeling skin of the hands and feet during his last year of active service and are supported by his statements after service.   

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's fungus of the toenails and fingernails first began in service, has been recurrent since service, and still exists.  The Board finds that the Veteran's statements regarding the recurrent nail fungus in service and since service to be competent and credible.  The Board finds that the Veteran's statements to be sufficient proof of this in-service injury and recurrent symptoms.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  In resolving all reasonable doubt in the Veteran's favor, service connection for fungus of the toenails and fingernails to include onychomycosis is warranted.   

Analysis: Claim to Reopen Service Connection for Bilateral Hearing Loss

Service connection was previously denied for bilateral hearing loss in a March 2005 decision because there was no evidence showing that the Veteran had a diagnosis of bilateral hearing loss in service or currently.  As noted, the Veteran sought to reopen the claim for service connection for bilateral hearing loss in July 2007.  In a July 2008 decision, the RO determined that new and material evidence had not been submitted to reopen the claim.  The Veteran was notified of the decision, but he did not perfect a timely appeal; therefore, the July 2008 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Board has reviewed the evidence submitted to the record since the July 2008 decision and finds that new and material evidence has been received, and the claim for service connection for bilateral hearing loss is reopened.  The Board finds that a September 2010 audiometric evaluation and medical statement from Dr. G. Fisher are new and material evidence.  The September 2010 audiometric evaluation shows that the Veteran has a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  In the September 2010 statement, Dr. Fisher stated that the impression was bilateral neurosensory hearing loss slightly worse in the right ear secondary to acoustic trauma.  Dr. Fisher stated that he felt that the Veteran's hearing loss was secondary to the noise exposure the Veteran had in the military as a gunner for ten years in Vietnam.  The Veteran had reported that he was in the military for ten years as a gunner and had loud exposure to the noises of war.  The Veteran reported having gradual progressive decreased hearing since that exposure.  

This evidence is new because this evidence was not part of the record at the time of the July 2008 decision.  The Board also finds that this evidence is material within the meaning of applicable law and regulations because it is probative of the issue at hand, which is whether the Veteran has a current hearing loss disability in accordance with 38 C.F.R. § 3.385 that is related to his period of active duty service.  This medical evidence establishes that the Veteran has a current hearing loss disability for VA purposes and this medical evidence associates the current hearing loss to active service.  This evidence relates to an unestablished fact which is whether the Veteran has a current hearing loss disability that is related to active service.  This evidence raises a reasonable possibility of substantiating the claim for service connection.  Thus, the Board finds that the new and material evidence has been received and the claim of service connection for bilateral hearing loss is reopened.  

Analysis:  Service Connection for Bilateral Hearing Loss

The Veteran asserts that he incurred bilateral hearing loss due to acoustic trauma in active service.  He reported that he was exposed to acoustic trauma while serving as a gunner in active service.  He asserts that he was exposed to acoustic trauma while exposed to mortar attacks in Vietnam.  See the Veteran's statements dated in November 2005 and his testimony at a hearing before the Board in September 2013.  

The Board finds that the Veteran is a combat veteran and concedes that the Veteran sustained acoustic trauma from mortar explosions while engaging in combat with the enemy.  See 38 U.S.C.A. § 1154(b).  The Board also notes that the Veteran is competent to describe being exposed to loud noise, such as noise due to mortars, and he is competent to report symptoms of decreased hearing.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board concludes that there is competent evidence that the Veteran was exposed to noise due to weapons and mortar explosions in service and he is competent to testify to observable symptoms such as decreased hearing.  The service records show that the Veteran served in the Army in the field artillery and as a gunner.  He served in Vietnam from June 1965 to July 1966 and was in five campaigns.  The Veteran's statements of noise exposure in service are consistent with his circumstances of service.  

The competent medical evidence of record establishes that the Veteran has current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  VA audiometric evaluation dated in August 2010 shows that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
35
25
55
65
LEFT
35
25
25
30
35

Service records show that the Veteran had threshold shifts in the ears on audiometric testing during service and he had no hearing loss upon service separation in October 1973.  On enlistment examination in April 1963, on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20

10
LEFT
25
20
10

10

These results were converted to ISO (ANSI) units.  

On the April 1970 separation examination for his first period of service, on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
10
10

0

The Veteran denied having hearing loss or ear trouble. 

On enlistment examination in November 1970 for the second period of service, on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5

15
LEFT
5
15
25

15

On separation examination in October 1973 for the second period of service, on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

There is no competent evidence of treatment or diagnosis of bilateral hearing loss in service.  There is no medical evidence showing a diagnosis of bilateral sensorineural hearing loss within one year from service separation in April 1970 and October 1973.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of bilateral sensorineural hearing loss within one year from service separation.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  The record shows that the Veteran has related his current hearing loss to the noise exposure in service.  See the Veteran's testimony at the Board hearing in September 2013.  The Board finds that the weight of the competent and credible evidence does not establish chronic and continuous symptoms of hearing loss in service and continuously after service.  The service treatment records do not document any complaints of hearing loss.  The Veteran denied having hearing loss symptoms upon separation examination in April 1970.  The October 1973 separation examination report does not document any hearing loss complaints.  Examination of the ears was normal.  The audiometric evaluation did not show hearing loss in either ear.  

The Veteran filed his initial claim for disability compensation in January 1974 and he did not allege bilateral hearing loss.  The Veteran first asserted having hearing loss due to noise from artillery in service in November 2005, when he filed his initial claim for service connection for hearing loss.  This initial claim for service connection for hearing loss was filed over 30 years after service separation.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor the Board has considered in adjudicating the claim.  Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000). 

The first evidence of hearing loss symptoms in the treatment records is in June 2007.  A June 2007 VA treatment record notes that the Veteran reported that he noticed a gradual change in hearing many years ago.  He reported difficulty hearing in noise and noise exposure to field artillery in service for 10 years.  The record notes that audiometric examination was done but the actual findings are not reported.  The treatment record notes that the audiometric evaluation revealed mild to moderate sensorineural hearing loss.  Binaural amplification was recommended.  

The first audiometric evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 is in the private February 2010 audiometric evaluation examination report.  On private audiological evaluation in February 2010, pure tone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
55
35
40
55
65
LEFT
50
35
35
45
45

The Board finds that the weight of the competent and credible evidence establishes that the current bilateral hearing loss is not medically related to active service.  The August 2010 VA audiometric evaluation report indicates that the audiologist opined that it was less likely than not that the current bilateral hearing loss was caused by or the result of in-service noise exposure.  The basis for the audiologist's opinion was that the Veteran had normal hearing upon entry into service and all hearing screenings throughout service and including the discharge physicals show that there was no threshold shift.  The audiologist noted that the Veteran had normal hearing when he left service in 1973.  The audiologist indicated that he reviewed the claims folder including the service audiometric tests dated in April 1963, April 1970, and October 1973, in addition to reviewing the VA audiograms. 

The Board finds the VA medical opinion to be probative.  The VA audiologist provided a rationale for the opinion and concluded that the hearing loss was not related to service based upon the lack of hearing loss at service separation.  The VA examination report states that the claims file was available and reviewed.  The examiner reviewed the Veteran's history of noise exposure in service and the clinical findings before he rendered an opinion.  The Board finds that the opinion is based upon sufficient facts and data and this opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).  The opinion is consistent with the Veteran's service treatment records. 

The Veteran submitted a September 2010 private audiometric evaluation in support of his claim.  In the September 2010 statement, Dr. Fisher stated that the impression was bilateral neurosensory hearing loss slightly worse in the right ear secondary to acoustic trauma.  Dr. Fisher stated that he felt that the Veteran's hearing loss was secondary to the noise exposure the Veteran had in the military as a gunner for ten years in Vietnam.  The Veteran had reported that he was in the military for ten years as a gunner and had loud exposure to the noises of war.  The Veteran reported having gradual progressive decreased hearing since that exposure.  

The Board finds the medical opinion by Dr. Fisher to be competent; the Board does not question Dr. Fisher's skill and expertise as a medical doctor.  However, the Board finds that the opinion by Dr. Fisher to have limited credibility and therefore, limited probative value because the opinion is not based upon sufficient facts and data.  It does not appear that Dr. Fisher reviewed the service medical records and in-service audiometric evaluations before rendering his medical opinion.  As the VA examiner noted in the August 2010 VA examination report, the Veteran had normal hearing upon service separation in 1973.  This is a significant finding and it does not appear that Dr. Fisher considered this finding when rendering the medical opinion.  For these reasons, the Board has assigned great probative weight to the August 2010 VA medical opinion and finds that the VA opinion outweighs the opinion by Dr. Fisher.  The Board finds that the August 2010 VA medical opinion, the service treatment records, and the post service evidence establish that the bilateral hearing loss first manifested in about 2007, over 30 years after service separation, and is not related to active service to include the noise exposure in service.  

The Veteran himself has attempted to relate the current diagnosis of bilateral hearing loss to the noise exposure in service.  The Veteran, as a lay person, is competent to describe observable symptoms such as decreased hearing and firsthand events.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4   (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  An opinion of etiology would require medical expertise and knowledge and it is not shown that the Veteran has this knowledge or expertise. 

The Board finds that the weight of the competent and credible evidence establishes that the current diagnosis of bilateral hearing loss did not manifest in service, the Veteran did not have chronic or recurrent hearing loss symptoms in service or soon after service, the bilateral hearing loss first manifested in about 2007, many years after service separation, and it is not medically related to injury or other incident of active service to include noise exposure in service.    

Therefore, for the reasons discussed above, the Board finds that service connection for bilateral hearing loss is not warranted.  The preponderance of the evidence of record is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for bilateral hearing loss is not warranted, and the claim is denied. 

Analysis: Claim to Reopen Service connection for a Lumbar Spine Disability

Service connection was previously denied for a back disability in a March 2005 decision because there was no evidence showing that the Veteran had a back disability that was a residual of the injury in service.  The Veteran was provided notice of that decision, but he did not submit a notice of disagreement with the decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.200, 20.201, 20.202, 20.302.

As noted, the Veteran sought to reopen the claim for service connection for a back disability in July 2007.  In a July 2008 decision, the RO determined that new and material evidence had not been submitted to reopen the claim.  The Veteran was provided notice of that decision, but he did not submit a notice of disagreement with the decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.200, 20.201, 20.202, 20.302.  

The Board has reviewed the evidence submitted to the record since the July 2008 decision and finds that new and material evidence has been received, and the claim for service connection for a back disability is reopened.  A September 2008 statement form the Veteran's chiropractor relates the Veteran's current low back pain to parachute jumps in service.  The chiropractor stated that x-ray examination and MRI confirmed intervertebral disc syndrome at L4-L5 and possibly L5-S1.  The chiropractor indicated that this back disability is common with paratroopers.  

This medical opinion was not of record at the time of the June 2008 decision.  It is not duplicative or cumulative of the evidence that was of record.  This evidence is new.  

The Board also finds that this evidence is material within the meaning of applicable law and regulations because it is probative of the issue at hand, which is whether the Veteran has a current low back disability that is related to his period of active duty service.  This medical evidence establishes diagnosis of intervertebral disc syndrome and the chiropractor provides a nexus to active service.  The Board finds that the newly added evidence relates to unestablished facts necessary to substantiate the Veteran's claim of service connection for a low back disability.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of service connection for a low back disability is reopened.  To that extent only, the claim is granted.


ORDER

Service connection for active tuberculosis is denied.  

Service connection for a bilateral knee disability is denied.  

New and material evidence not having been received, the appeal to reopen service connection for residuals of a head injury and cyst on the brain is denied. 

New and material evidence not having been received, the appeal to reopen service connection for shin splints and heel spurs is denied. 

New and material evidence having been received, the appeal to reopen service connection for fungus on the toenails and fingernails is granted.   

Service connection for fungus of the toenails and fingernails to include onychomycosis is granted.    

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.  

Service connection for bilateral hearing loss is denied.  

New and material evidence having been received, the appeal to reopen service connection for a lumbar spine disorder is granted.   


REMAND

The Veteran and his attorney assert that the Veteran is receiving Social Security Administration (SSA) disability benefits due to his lumbar spine disability.  Of record is a January 2008 disability determination and transmittal document which shows that the Veteran's primary disability was disorders of the back, discogenic and degenerative, and his secondary disorder was osteoarthrosis and allied disorders.  The record indicates that the disability began in January 2008.  Also of record is an award letter from SSA to the Veteran which notes the amount of his monthly benefit.  The medical evidence upon which SSA made this determination is not of record.  In a November letter to the Board, the Veteran's attorney indicated that they have not received the records from SSA and were waiting to hear back from the SSA office.  In Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the Court held, in essence, that records pertaining to SSA disability claims in possession of SSA are constructively in possession of VA (See 38 C.F.R. § 3.201), and that if VA does not seek to secure such records from SSA, it violates its duty to assist the claimant under 38 U.S.C.A. § 5107(a).  VA has a duty to seek these records.  Thus, a remand is necessary to obtain the outstanding SSA records.  

The RO should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed lumbar spine disability.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file. 

The record shows that the Veteran receives treatment for the claimed lumbar spine disability from the VA Healthcare System.  The RO should obtain the VA treatment records for treatment of the claimed lumbar spine disability dated from June 2009.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding records, decisions, and award letter referable to the Veteran's claim for SSA disability benefits as well as copies of the medical records considered in conjunction with that determination.  If no such files exist, the negative response from SSA should be associated with the claims file.

2.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the claimed lumbar spine disability.  If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.  

3.  Obtain any pertinent VA treatment records showing treatment for the claimed lumbar spine disability dated from June 2009 to present from the VA Healthcare System. 

4.  After completing all indicated development, readjudicate the claim remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


